DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Deak et al. (US 2015/0355014 A1) (hereinafter Deak).
Regarding claim 1, Deak teaches an omnipolar responsive sensor [liquid-level sensor] (Para [0018-0019], see Abstract and Fig. 1), comprising: 

a permanent magnet assembly [6] disposed adjacent the plurality of omnipolar switches (Para [0050], see Fig. 1), wherein the permanent magnet assembly [6] is operable to move axially relative to the plurality of omnipolar switches [along axis 13], wherein the plurality of omnipolar switches are responsive to a magnetic field produced by the permanent magnet assembly (Para [0050]), and wherein the permanent magnet assembly is axially magnetized [magnetization direction 12] (Para [0050], see Fig. 1).
Regarding claim 2, Deak in view of claim 1 above teaches the claimed invention, in addition to wherein the plurality of omnipolar switches are coupled to a printed circuit board (Para [0050]).
Regarding claim 4, Deak in view of claim 1 above teaches the claimed invention, in addition to wherein the permanent magnet assembly [6] includes a north pole positioned atop a south pole, or a south pole positioned atop a north pole (see Fig. 1).
Regarding claim 5, Deak in view of claim 1 above teaches the claimed invention, in addition to wherein each of the plurality of omnipolar switches changes from an open position to a closed position in response to the magnetic field [omnipolar switch behavior] (Para [0018-0019, 0050]).
Regarding claim 6, Deak in view of claim 2 above teaches the claimed invention, in addition to further comprising a tube [1] immersed in a fluid [11], the tube containing the plurality of omnipolar switches [3]; a float [2] concentrically surrounding the tube, the float configured to float in the fluid and to move axially [13] relative to the tube as a 
Regarding claim 7, Deak in view of claim 6 above teaches the claimed invention, in addition to wherein the printed circuit board is contained within the tube (Para [0050], see Fig. 1).
Regarding claim 8, Deak in view of claim 1 above teaches the claimed invention, in addition to wherein each of the plurality of omnipolar switches has a minimum operate point threshold and a maximum operate point threshold, wherein the minimum operate point threshold is greater than a first maximum magnetic field B at a first point, and wherein the maximum operate point threshold is less than a maximum of the permanent magnet at a second point (Para [0069], see Fig. 7).

Regarding claim 9, Deak teaches a system comprising: 
a plurality of omnipolar switches [switching unit 3 comprising a plurality of switches; switches are omnipolar] disposed adjacent to one another (Para [0018-0019, 0050], see Fig. 1); 
a permanent magnet assembly [6] disposed adjacent the plurality of omnipolar switches (Para [0050], see Fig. 1), wherein the permanent magnet assembly [6] is operable to move axially relative to the plurality of omnipolar switches [along axis 13], wherein the plurality of omnipolar switches are responsive to a magnetic field produced by the permanent magnet assembly (Para [0050]), and wherein the permanent magnet assembly is axially magnetized [magnetization direction 12] (Para [0050], see Fig. 1).
10, Deak in view of claim 9 above teaches the claimed invention, in addition to wherein the plurality of omnipolar switches are coupled to a printed circuit board (Para [0050]).
Regarding claim 12, Deak in view of claim 9 above teaches the claimed invention, in addition to wherein the permanent magnet assembly [6] includes a north pole positioned atop a south pole, or a south pole positioned atop a north pole (see Fig. 1).
Regarding claim 13, Deak in view of claim 9 above teaches the claimed invention, in addition to wherein each of the plurality of omnipolar switches changes from an open position to a closed position in response to the magnetic field [omnipolar switch behavior] (Para [0018-0019, 0050]).
Regarding claim 14, Deak in view of claim 10 above teaches the claimed invention, in addition to further comprising a tube [1] immersed in a fluid [11], the tube containing the plurality of omnipolar switches [3]; a float [2] concentrically surrounding the tube, the float configured to float in the fluid and to move axially [13] relative to the tube as a height of the fluid changes, wherein the permanent magnet assembly [6] is positioned within the float (Para [0050], see Fig. 1).
Regarding claim 15, Deak in view of claim 14 above teaches the claimed invention, in addition to wherein the printed circuit board is contained within the tube (Para [0050], see Fig. 1).
Regarding claim 16, Deak in view of claim 14 above teaches the claimed invention, in addition to wherein the permanent magnet assembly concentrically surrounds the tube (Para [0050], see Fig. 1).

Regarding claim 17, Deak teaches an omnipolar resistive ladder sensor [liquid-level sensor] (Para [0018-0019], see Abstract and Fig. 1), comprising: 
a tube [1] immersed in a fluid [11], the tube containing a plurality of omnipolar switches [switching unit 3 comprising a plurality of switches; switches are omnipolar] (Para [0018-0019, 0050], see Fig. 1); 
a float [2] concentrically surrounding the tube, the float configured to float in the fluid and to move relative to the tube in an axial direction [13] as a height of the fluid changes (Para [0050], see Fig. 1),
a permanent magnet assembly [6] is positioned within the float (Para [0050], see Fig. 1), wherein each of the plurality of omnipolar switches is responsive to a leading edge of the permanent magnet assembly [omnipolar switch behavior with magnet having leading N or S pole] (Para [0018-0019], see Fig. 1), and wherein the permanent magnet assembly is axially magnetized [magnetization direction 12] (Para [0050], see Fig. 1).
Regarding claim 18, Deak in view of claim 17 above teaches the claimed invention, in addition to wherein the plurality of omnipolar switches are coupled to a printed circuit board (Para [0050]).
Regarding claim 20, Deak in view of claim 18 above teaches the claimed invention, in addition to wherein the permanent magnet assembly concentrically surrounds the tube (Para [0050], see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deak, in view of claims 1, 9, and 18 above, and further in view of Rudd et al. (US 2011/0138907 A1) (hereinafter Rudd).
Regarding claim 3, Deak in view of claim 1 above teaches the claimed invention, except for further comprising one or more resistors electrically connected between the plurality of omnipolar switches. Rudd teaches a plurality of magnetic sensing switches comprising one or more resistors electrically connected between the plurality of switches in order to produce an output signal proportional to a rising or falling liquid level (Para [0022, 0033-0034], see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Deak 
Regarding claim 11, Deak in view of claim 9 above teaches the claimed invention, except for further comprising one or more resistors electrically connected between the plurality of omnipolar switches. Rudd teaches a plurality of magnetic sensing switches comprising one or more resistors electrically connected between the plurality of switches in order to produce an output signal proportional to a rising or falling liquid level (Para [0022, 0033-0034], see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Deak with Rudd such to further comprise one or more resistors electrically connected between the plurality of omnipolar switches in order to produce an output signal indicative of the liquid level.
Regarding claim 19, Deak in view of claim 18 above teaches the claimed invention, except for further comprising one or more resistors electrically connected to the printed circuit board, between the plurality of omnipolar switches. Rudd teaches a plurality of magnetic sensing switches comprising one or more resistors electrically connected between the plurality of switches in order to produce an output signal proportional to a rising or falling liquid level (Para [0022, 0033-0034], see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Deak with Rudd such to further comprise one or more resistors electrically connected to the printed circuit board, between the plurality of omnipolar switches in order to produce an output signal indicative of the liquid level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861